MARTIN, Judge.
Defendant assigns error to the admission of statements given by the defendant to law enforcement officers who interrogated him after his arrest..
Two officers testified concerning an oral statement and a written statement given by the defendant to the officers as the result of an in-custody interrogation. Before admitting this evidence, the court conducted voir dire examinations and made full findings of fact. He found that, before the defendant was interrogated, he was given the full warning required by Miranda v. Arizona, 384 U.S. 436, 16 L.Ed. 2d 694, 86 S.Ct. 1602, He also found that defendant waived his constitutional rights and that the defendant made the statements freely, voluntarily, and intelligently.
As our Supreme Court held in State v. Jarrette, 284 N.C. 625, 202 S.E. 2d 721 (1974) :
“[t] hese, findings, being fully supported by the evidence on the voir dire examination, are conclusive on appeal. (Citations.) An in-custody confession is competent if made voluntarily after thé deféndant has been given proper warnipg;of his constitutional rights and has full knowledge thereof. (Citations.)”
*584Thus, defendant’s contention that his in-custody statements were inadmissible into evidence is without merit.
Defendant next contends that the court erred in admitting the brace and bit into evidence since they were connected to the defendant by virtue of defendant’s in-custody statements. It follows that the admission of the brace and bit was also proper since defendant’s in-custody statements connected him with them.
Defendant’s next contention is that the court erred in overruling his motion for nonsuit. There is no merit in this assignment of error. “It is elementary that upon such motion the evidence of the State is to be considered in the light most favorable to it and contradictions, if any, in the testimony of the State’s witnesses are to be disregarded. (Citations.)” State v. Overman, 269 N.C. 453, 153 S.E. 2d 44 (1967). There was positive testimony that when the Pressley car was stopped that defendant had a number of housebreaking implements in his car. The defendant himself made admissible in-custody statements which connected him with a brace and bit which were found on the roof of the Roberts Chain Saw Building. This evidence is sufficient to carry the case to the jury. This assignment of error is also overruled.
For the reasons stated, we find
No error.
Chief Judge Brock and Judge Vaughn concur.